Case 1:21-cv-00507-AJT-JFA Document 8 Filed 07/08/21 Page 1 of 25 PagelD# 26

= LEGAL AID
JUSTIGE CENTER eee ee toy

July 2, 2021
By US Mail

Miguel A. Cordero

c/o James T. Bacon

Allred, Bacon, Halfill & Young, PC
11350 Random Hills Road, Suite 700
Fairfax, VA 22030

Re: Duarte v. Aguaviva of Alexandria, et al
To Miguel Cordero:
I have enclosed the following documents in relation to the above-mentioned case:

a. Two (2) copies of a Waiver of the Service of Summons;

b. The Complaint;

c. Rule 4 of the Federal Rules of Civil Procedure in reference to the above-mentioned law
suit;
Statement of consequences for failure to waive or not waive service; and a

e. A prepaid, self-addressed envelope for you to return your signed Waiver of Service of
Summons to me.

As required by Rule 4 of the Federal Rules of Civil Procedure, I am required to inform you of the
consequences of waiving and not waiving service. Those consequences are noted on pages 2 and
3 of this letter.

Accordingly, I ask that you sign the Waiver and send it back to me at your earliest opportunity,
but no later than 30 days. Finally, as the Waiver states, you and your co-defendants would need
to file your answer or motion within 60 days of today’s date. Please let me know if you have any
questions about the form.

Rachel McFarland
Enclosures

1000 Preston Avenue, Suite A, Charlottesville, VA 22903 | www.justice4all.org
Phone: 434-977-0553 | Fax: 434-977-0558 | Toll-free 800-763-7323 | email: rmcfarland@justice4all.org
Case 1:21-cv-00507-AJT-JFA Document 8 Filed 07/08/21 Page 2 of 25 PagelD# 27

To: Miguel Cordero

c/o James T. Bacon, Attorney
WHY ARE YOU GETTING THIS?
A lawsuit has been filed against you, or the entity you represent, in this court under the number
shown above. A copy of the complaint is attached. This is not a summons, or an official notice
from the court. It is a request that, to avoid expenses, you waive formal service of a summons by
signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 30 days from the date shown on the notice, which is the date this notice was sent.
Two copies of the waiver form are enclosed, along with a stamped, self-addressed envelope or
other prepaid means for returning one copy. You may keep the other copy.
WHAT HAPPENS NEXT?
If you return the signed waiver, I will file it with the court. The action will then proceed as if you
had been served on the date the waiver is filed, but no summons will be served on you and you
will have 60 days from the date this notice is sent (see the date in the notice) to answer the
complaint.
CONSEQUENCES OF NOT SIGNING THE WAIVER
If you do not return the signed waiver within the time indicated, I will arrange to have the
summons and complaint served on you. And I will ask the court to require you, or the entity you
represent, to pay the expenses of making service. Please read the enclosed statement about the
duty to avoid unnecessary expenses. I certify that this request is being sent to you on the date
below.

Date: 7/2/2021
Case 1:21-cv-00507-AJT-JFA Document 8 Filed 07/08/21 Page 3 of 25 PagelD# 28

Rachel McFarland

RMcFarland@justice4all.org

Legal Aid Justice Center

1000 Preston Avenue, Suite A, Charlottesville, VA 22903
(434) 529-1813
Case 1:21-cv-00507-AJT-JFA Document 8 Filed 07/08/21 Page 4 of 25 PagelD# 29

AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia

Enma Duarte
Plaintiff
Vv.
Aguaviva of Alexandria, et al
Defendant

Civil Action No. 1:21-cv-00507

Neer! See” Seer” eee” ee

WAIVER OF THE SERVICE OF SUMMONS

To: Miguel A. Cordero
(Name of the plaintiff's attorney or unrepresented plaintiff)

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 07/02/2021 , the date when this request was sent (or 90 days if it was sent outside the
United States). IfT fail to do so, a default judgment will be entered against me or the entity I represent.

Date:

Signature of the attorney or unrepresented party

Miguel A. Cordero

Printed name of party waiving service of summons Printed name

Address
E-mail address

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case 1:21-cv-00507-AJT-JFA Document 8 Filed 07/08/21 Page 5 of 25 PagelD# 30

AO 399 (01/09) Waiver of the Service of Summons

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [=]

Enma Duarte
Plaintiff
Vv.
Aguaviva of Alexandria, et al
Defendant

Civil Action No. 1:21-cv-00507

Nee ee” Nee” ee” ee”

WAIVER OF THE SERVICE OF SUMMONS

To: Miguel A. Cordero
(Name of the plaintiff's attorney or unrepresented plaintiff)

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 07/02/2021 , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:

Signature of the attorney or unrepresented party

Miguel A. Cordero

Printed name of party waiving service of summons Printed name

Address
E-mail address

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case 1 Case NEREAIIEU7* OdRGHTBAPL? risa D4/28724" Paes or Rage t ot

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
Enma Duarte,
Plaintiff JURY TRIAL DEMANDED
v.
Aguaviva of Alexandria, Inc. | Case No.:
d/b/a Don Taco

a Virginia corporation,

Serve: Herbert S. Rosenblum, a Professional Corporation

 

Registered Agent
526 King Street, Ste. 211
Alexandria, VA 22314
and Miguel A. Cordero,
Defendants
COMPLAINT
Preliminary Statement
1. Plaintiff Enma Duarte brings this suit against her former employers—Aguaviva

of Alexandria, Inc. (d/b/a “Don Taco”), and its president, Miguel A. Cordero—for failure to pay
overtime premiums in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-
219,

2. From 2018 through early 2020, Ms. Duarte worked over 40 hours nearly every

week, but Defendants did not pay her overtime as required by federal law. Moreover,
Case 1:21-cv-00507-AJT-JFA Document 8. Filed 07/08/21 Page 7 of 25 PagelD# 32
Case 1:21-cv-00507 Documenti Filed 04/23/21 Page 2 of 8 PageiD# 2

Defendants systematically underreported Ms. Duarte’s hours on her paystubs in a way that
strongly suggests that they were underpaying her intentionally and trying to hide it.
Jurisdiction and Venue

3. This action arises under the federal Fair Labor Standards Act (“FLSA”). This
Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331 (federal question) and 29
U.S.C. § 216(b) (private right of action).

4. This Court has personal jurisdiction over Defendant Don Taco because (1) the
company is a Virginia corporation that has its principal place of business in Virginia; (2) the
company transacts business in Virginia; and (3) as Ms. Duarte’s joint employer, the company’s
acts and omissions in Virginia gave rise to the wage violations that form the basis of this
complaint.

5. This Court has personal jurisdiction over Defendant Miguel A. Cordero because
(1) he is the president of Don Taco and came to the restaurant regularly during Plaintiff's
employment there; and (2) as Plaintiff's joint employer, his acts and omissions in Virginia gave
rise to the wage violations that form the basis of this complaint; and (3) upon information and
belief, he resides in Virginia.

6. Venue is proper in this Court because a substantial part of the events or
omissions giving rise to Plaintiff's claim occurred in the City of Alexandria. See 28 U.S.C. §
1391(b)(2); 28 U.S.C. § 127(a); and Local Civil Rule 3.

PARTIES

7. Plaintiff Enma Duarte is an adult resident of Virginia.
Case 1 egy PR Aadsd7* DReGHeANL © rida O823784" Pages dPbPagansLy °°

8. Defendant Aguaviva of Alexandria, Inc. is a Virginia corporation doing business
under the name “Don Taco.” It is located in the City of Alexandria at 808 King Street,
Alexandria, VA 22314.

9. On information and belief, Don Taco had over $500,000 in gross annual sales at
all relevant times.

10. On information and belief, at all relevant times, Don Taco had at least two
employees who handled goods that had been moved in interstate commerce.

ll. Defendant Miguel A. Cordero is the president of Don Taco. On information and
belief, he is an adult resident of Virginia. Defendant Cordero is also president of MACNAC
Management, Inc., a Virginia corporation that operates as a restaurant group. The MACNAC
group comprises Don Taco and at least four other Northern Virginia restaurants.

FACTS
Ms. Duarte’s Employment

12. Ms. Duarte worked at Don Taco from about late 2012 or early 2013 to about
March 13, 2021. She did not hold any other jobs during this time.

13. Defendant Cordero hired Ms. Duarte to work at Don Taco in or around late 2012
or early 2013. Defendant Cordero determined or approved Ms. Duarte’s initial pay rate,
schedule, and job duties.

14. Ms. Duarte was hired at an hourly rate of about $11 per hour. Ms. Duarte received
several raises over the following years. By around early 2018, she was earning $13.50 per hour.
And in late July 2018, she got a raise to $14 per hour.

15. ‘In early 2020, Defendants cut Ms. Duarte’s pay from $14 per hour to $12 per

hour. Ms. Duarte called Defendant Cordero to complain about the pay cut. Defendant Cordero
Case 1:21-cv-00507-AJT-JFA Document 8. Filed 07/08/21 Page 9 of 25 PagelD# 34
Case 1:21-cv-00507 Documenti Filed 6u5s/o1 aged of 8 Pageiby 4

said that he had cut many workers’ wages to $11 per hour due to the COVID-19 pandemic, but
that he had only cut her wages to $12 because she had worked for him for several years.

16. | Upon information and belief, Defendant Cordero determined or approved each
change to Ms. Duarte’s pay rate.

17. Ms. Duarte worked in Don Taco’s kitchen. During the hours that the restaurant
was open to customers, Ms. Duarte worked preparing ingredients for the various dishes that the
restaurant served. After closing time, Ms. Duarte cleaned and organized the kitchen so that it
would be ready for use the next day.

18. Ms. Duarte did not hire or supervise anyone at Don Taco.

19. Defendants provided Ms. Duarte with all the materials, tools, and supplies needed
for her jab.

20. Throughout her employment with Defendants, Ms. Duarte worked five days a
week: Tuesday through Saturday.

21. Defendants paid Ms. Duarte her wages every two weeks.

22. Throughout her employment with Defendants, Defendants kept track of Ms.
Duarte’s hours of work. Ms. Duarte clocked in and out each day by entering a personal code into
a Don Taco computer, as Defendants required.

23. From about 2018 to about early 2020, Ms. Duarte typically started working at
about 4 PM. Her stopping time varied, but it was typically between 2 and 3 AM. Ms. Duarte
worked over 40 hours every week or nearly every week during this time, with the exception of
one week in or around 2019 in which she took a vacation. Ms. Duarte estimates that she worked
about 52 hours a week on average during this time.

24. Defendants did not give Ms. Duarte any regular breaks, not even for meals.
Case 12g PSECU CRUE GIOIA! Raed GAs PagaRale

Defendants’ Deceptive Pay Practices

25. From 2018 to about early 2020, Ms. Duarte was never or almost never paid at one
and one-half tumes the regular rate at which she was employed for the hours she worked beyond
40in any workweek, even though Ms. Duarte’s typical workweek included about 12 to 15 hours
of overtime.

26. From about 2018 to about early January 2019, Defendants falsified Ms. Duarte’s
wage rate and hours worked using a transparently improper scheme. During this period, the
paystubs that Defendants issued to Ms. Duarte claimed that Ms. Duarte was paid at nwice the
hourly wage that she had actually been promised—and that she had worked only faif the hours
she had actually worked.

27, ‘For example, attached to this Complaint as Exhibit A is a copy of the paystub that
Defendants issued to Ms. Duarte for the pay period of April 30 to May 13, 2018. The paystub
claims that during this two-week period, Ms. Duarte was being paid $27 per hour and that she
worked 52,50 total hours over these two weeks—an average of 26.25 hours per week
(significantly fewer than 40 hours per week). But in reality, Ms. Duarte’s pay rate during this
period was only $13.50 per hour (Aalf the hourly rate that appears on the paystub), and she
worked 105 hours during these two weeks (Avice the hours that appear on the paystub),
averaging 52.5 hours per week—1.e., more than 40 hours per week, entitling her to at least 12.5
hours of overtime premiums that she never received.

28. Starting around early January 2019, and continuing until at least February of
2020, Defendants changed from one improper pay scheme to another. During this time, the
paystubs that Ms. Duarte received from Defendants claimed that Ms. Duarte was no longer an

hourly employee at all, but rather a salaried employee. The paystubs also claimed that during
Case 1:21-cv-00507-AJT-JFA. Document 8.,, Fil 7/08/21 Page 11 of 25 PagelD# 36
Case 1:21-cv-00507 Documenti Filed 8434) 1 Page 6 0 8 PagelD 6

every two-week pay period, Ms. Duarte worked precisely 80 hours. (See Exhibit B, Paystub
April 29 — May 12, 2019).

29. The wages and hours on these “salaried” paystubs from 2019 and early 2020 were
false as well. Ms. Duarte’s job responsibilities and days of work were the same as in 2018. And
as in 2018, Ms. Duarte continued to work well over 40 hours every week or nearly every week
(other than one week in 2019 when she took a vacation). Ms. Duarte estimates that her average
hours of work during her “salaried” period increased slightly from 2018; she still started at about
4 PM, but her usual stopping time was closer to 3 or 3:30 AM. As in 2018, her exact hours of
work varied from week to week, but Ms. Duarte estimates that she typically worked about 55
hours per week on average. But even though Ms. Duarte was working different amounts of
overtime from week to week, Defendants paid her the same fixed amount of “salary” nearly
every week, regardless of how many hours she had actually worked. This means that, by
definition, Defendants were not properly paying her overtime. See 29 C.F.R. § 778.500(b).

30. Under the FLSA’s recordkeeping provisions, employers must keep accurate
payroll records for their non-exempt employees. The records must state the employee’s true and
accurate rate of pay, hours worked each day, and overtime pay earned each week. See 29 C.F.R.
Part 516.

31. | Upon information and belief, Defendants failed to keep true and accurate records
of Ms. Duarte’s rate of pay, hours worked each day, and overtime pay earned each week, as
required by the FLSA’s recordkeeping provisions.

32. | Upon information and belief, Defendants intentionally misstated Ms. Duarte’s pay
rates and hours worked on her paystubs in order to avoid paying her overtime as required by

federal law.
Case 1:2 eR chdbso? CRUE E FIOM PREZ OF Pabartn 7’ °”

33. | Upon information and belief, Defendants willfully violated the FLSA by

knowingly failing to pay Ms. Duarte according to the overtime provisions of the Act.
CLAIMS
Fair Labor Standards Act, 29 U.S.C. §§ 201-219

34. Asset forth above, Ms. Duarte was Defendants’ “employee” within the meaning
of 29 U.S.C. § 203(e)(1) at all times relevant to this action.

35. Defendants were Ms. Duarte’s joint “employers” within the meaning of 29
U.S.C. § 203(d) at all times relevant to this action.

36. Defendants jointly “employed” Ms. Duarte within the meaning of 29 U.S.C. §
203(g) at all times relevant to this action.

37. Ms. Duarte was employed by Defendants in an enterprise engaged in commerce
within the meaning of 29 U.S.C. § 203(b) at all times relevant to this action.

38. From at least 2018 to about early 2020, Defendants failed to pay Ms. Duarte one
and one-half times the regular rate at which she was employed for the hours she worked beyond
forty in any workweek, as set forth above, thereby violating 29 U.S.C. § 207(a)(1).

39. Defendants’ FLSA violations were “willful” within the meaning of 29 U.S.C. §
255(a) in that Defendants made no effort whatsoever to pay Ms. Duarte the proper overtime
premium even though her normal work schedule required her to work over 40 hours per week.
Indeed, as set forth above, Defendants used two transparently improper payment schemes—one
that inflated rates and deflated hours, and one that deflated hours and paid a fixed “salary” even
though she performed variable hours of overtime work each week. Both of these schemes

appear designed to skirt federal employment laws.
Case 1:21-cv-00507-AJT-JFA Document 8_ Filed 07/08/21 rage 13 of 25 PagelD# 38
Case 1:21-cv-00507 Documenti Filed 04/23/21 Page 8 of 8 PagelD# 8

REQUESTED RELIEF

 

Ms. Duarte respectfully requests that the Court provide the following relief:

1. Declare that the Defendants’ violations were “willful,” such that a three-year
statute of limitations applies under 29 U.S.C. § 255(a);

2. Award Ms. Duarte her actual damages in the amount of all unpaid overtime
wages, jointly and severally against both Defendants in an amount to be proved at trial, pursuant
to 29 U.S.C. § 216(b);

3, Award Ms. Duarte additional liquidated damages in an amount equal to her actual
damages, jointly and severally against both Defendants, pursuant to 29 U.S.C. § 216(b);

4, Award Ms, Duarte her costs and reasonable attormey’s fees, jointly and severally
against both Defendants, pursuant to 29 U.S.C. § 216(b); and

5. Any other relief the Court deems just and proper.

Plaintiff demands tral by jury.

Respectfully submitted,

/s/ Simon Sandoval-Moshenberg Date: April 23, 2021
Simon Sandoval-Moshenberg (VA Bar No. 77110)

Legal Aid Justice Center

6066 Leesburg Pike, Suite 520

Falls Church, VA 22041

T: (703) 778-3450

F: (703) 778-3454

E: simon@justice4all.org

Counsel for Enma Duarte
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+}——- —

Case 12,9 PUHSbIF ADHERE? Filed 62/98/24 Page Mort2bdgerelPy 2°

 

 

 

 

LTD £699 HAA VINIDUIA.
£6500'T OL'SHE HM “Twas
£V Ere §S"0Z 43 3
GP TIG 89°29 3323S 30S | OS'ToZ’bt OS*bbS: OS" LTh'T OS'S 000022 JainBay Ano |
GLA aU uondnseG | CLA qwoLINg Hondinsed | sieHOd GLA SURCH GLA S4BIO0 HNO ayy son dynsag
ja SNOLLSNGa3a  SaXxXVL SOL UPPPNPU Ne SSNINGYS |
| OP'860'1S, OF ALS 00'0$ ZOOSBOSA
| Obese EHD ee ee ‘Red esorg | wneuryyosua | pideyanog |
ietionippYy pay |
: YA B1RS OM | Ade pas
feuonippy vA SUOU TION YA VA SIS Say! Gulp! jeep,
i ZTBE-XX-OXK NES } S10z/st/S = Me. ay
a OoviNa GNA AbY 00£ yaumieeeq = RTOZ/ET/S = DU POWad
ree rag 601 08 2186 SRRONN eAOFIT) «= DYNOWN PL AueameD, § —gTOz/Og/y _uibag poed:
aorl ued _aHeNng ewuy Hod ‘SBupweg jo nouingels i
SEE a A RS * ELS crn eee aga TS : aes ren — <7 oe
agei#10" “°

CaS eS TSR CbdROT BocuRSHT IED! Fidd TaAPA? pager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PIE2Z VA “Bupuexary |
Pans Guns 808

 

 

 

 
Case 1:21-cv-00507-AJT-JFA Document 8 Filed 07/08/21 Page 16 of 25 PagelD# 41

RULES OF CIVIL PROCEDURE
FOR THE
UNITED STATES DISTRICT COURTS!
Effective September 16, 1988, as amended to December 1, 2018

TITLE I. SCOPE OF RULES; FORM OF ACTION

Rule 1. Scope and Purpose

These rules govern the procedure in all civil actions and pro-
ceedings in the United States district courts, except as stated in
Rule 81. They should be construed, administered, and employed by
the court and the parties to secure the just, speedy, and inexpen-
sive determination of every action and proceeding.

(As amended Deo. 20, 1948, eff. Oct. 20, 1949; Feb. 28, 1966, eff. July
1, 1966; Apr. 22, 1998, eff. Dec. 1, 1993; Apr. 80, 2007, eff. Dec. 1, 2007;
Apr. 29, 2015, eff. Dec. 1, 2015.)

Rule 2. One Form of Action
There is one form of action—the civil action.
(As amended Apr. 30, 2007, eff. Dec. 1, 2007.)

TITLE I. COMMENCING AN ACTION; SERVICE OF PROCESS,
PLEADINGS, MOTIONS, AND ORDERS

Rule 3. Commencing an Action

A civil action is commenced by filing a complaint with the
court.

(As amended Apr. 80, 2007, eff. Dec. 1, 2007.)

Rule 4. Summons

(a) CONTENTS; AMENDMENTS.
(1) Contents. A sammons must:

(A) name the court and the parties;

(B) be directed to the defendant;

(C) state the name and address of the plaintifi’s attorney
or—if unrepresented—of the plaintiff;

(D) state the time within which the defendant must ap-
pear and defend;

(E) notify the defendant that a failure to appear and de-
fend will result in a default judgment against the defend-
ant for the relief demanded in the complaint;

(F) be signed by the clerk; and

(G) bear the court's seal.

'Title amnended December 29, 1948, effertive October 20, 1849.

qa)
Case 1:21-cv-00507-AJT-JFA Document 8 Filed 07/08/21 Page 17 of 25 PagelD# 42

Rule 4 FEDERAL RULES OF CIVIL, PROCEDURE 2

(2) Amendments. The court may permit a summons to be
amended.

(b) Issuance. On or after filing the complaint, the plaintiff may
present a summons to the clerk for signature and seal. If the sum-
mons is properly completed, the clerk must sign, seal, and issue
it to the plaintiff for service on the defendant. A summons—or a
copy of a summons that is addressed to multiple defendants—must
be issued for each defendant to be served.

(c) SERVICE.

(1) Jn General. A summons must be served with a copy of the
complaint. The plaintiff is responsible for having the summons
and complaint served within the time allowed by Rule 4(m)
and must furnish the necessary copies to the person who
makes service.

(2) By Whom. Any person who jis at least 18 years old and not
a party may serve a summons and complaint.

(8) By a Marshal or Someone Specially Appointed. At the plain-
tiffs request, the court may order that service be made by a
United States marshal or deputy marshal or by & person spe-
clally appointed by the court. The court must so order if the
plaintiff is authorized to proceed in forma pauperis under 28
U.8.C. §1915 or as a seaman under 28 U.8.C. § 1916.

(d) WAIVING SERVICE.

(1) Requesting a Woiver. An individual, corporation, or asso-
ciation that is subject to service under Rule 4(e), (f), or h) has
a duty to avoid unnecessary expenses of serving the summons.
The plaintiff may notify such a defendant that an action has
been commenced and request that the defendant waive service
of a summons. The notice and request must:

(A) be in writing and be addressed:

(i) to the individual defendant; or

(ii) for a defendant subject to service under Rule 4(h),
to an officer, a managing or general agent, or any
other agent authorized by appointment or by law to re-
ceive service of process;

(B) name the court where the complaint was filed;

{C) be accompanied by a copy of the complaint, 2 copies
of the waiver form appended to this Rule 4, and a prepaid
means for returning the form;

(D) inform the defendant, using the form appended to
this Rule 4, of the consequences of waiving and not waiv-
ing service;

(i) state the date when the request is sent;

(FP) give the defendant a reasonable time of at least 80
days after the request was sent—or at least 60 days if sent
to the defendant outside any judicial district of the United
States—to return the waiver; and

(G) be sent by first-class mail or other reliable means.

(2) Failure to Waive. If a defendant located within the United
States falls, without good cause, to sign and return a waiver
requested by a plaintiff located within the United States, the
court must impose on the defendant:

(A) the expenses later incurred in making service; and

(B) the reasonable expenses, including attorney’s fees, of
any motion required to collect those service expenses.
Case 1:21-cv-00507-AJT-JFA Document 8 Filed 07/08/21 Page 18 of 25 PagelD# 43

3 FEDERAL RULES OF CIVIL PROCEDURE Rule 4

(3) Time to Answer After a Waiver. A defendant who, before
being served with process, timely returns a waiver need not
serve an answer to the complaint until 60 days after the re-
quest was sent—or until 90 days after it was sent to the de-
fendant outside any judicial district of the United States.

(4) Results of Filing a Waiver. When the plaintiff files a waiv-
er, proof of service is not required and these rules apply as if
a summons and complaint had been served at the time of filing
the waiver.

(5) Jurisdiction and Venue Not Waived. Waiving service of a
summons does not waive any objection to personal jurisdic-
tion or to venus,

(©) SERVING AN INDIVIDUAL WITHIN A JUDICIAL DISTRICT OF THE
UNITED STATES. Unless federal law provides otherwise, an individ-
ual—other than a minor, an incompetent person, or a person
whose waiver has been filed—may be served in a judicial district
of the United States by:

(1) following state law for serving a summons in an action
brought in courts of general jurisdiction in the state where the
district court is located or where service is made; or

(2) doing any of the following:

(A) delivering a copy of the summons and of the com-
plaint to the individual personally;

(B) leaving a copy of each at the individual's dwelling or
usual place of abode with someone of suitable age and dis-
cretion who resides there; or

(C) delivering a copy of each to an agent authorized by
appointment or by law to receive service of process.

(f) SERVING AN INDIVIDUAL IN A FOREIGN COUNTRY. Unless federal
law provides otherwise, an individual—other than a minor, an in-
competent person, or a pergon whose walver has been filed—may
be served at a place not within any judicial district of the United
States:

(1) by any internationally agreed means of service that is
reasonably calculated to give notice, such as those authorized
by the Hague Convention on the Service Abroad of Judicial
and Extrajudicial Documents;

(2) if there is no internationally agreed means, or if an inter-
national agreement allows but does not specify other means,
by a method that is reasonably calculated to give notice:

(A) as prescribed by the foreign country’s law for service
in that country in an action in its courts of general juris-
diction;

(B) as the foreign authority directs in response to a let-
ter rogatory or letter of request; or

(C) unless prohibited by the foreign country’s law, by:

(D delivering a copy of the summons and of the com-
plaint to the individual personally; or

(il) using any form of mail that the clerk addresses
and sends to the individual and that requires a signed
receipt; or

(3) by other méans not prohibited by international agree-
ment, as the court orders.

(g) SERVING A MINOR OR AN INCOMPETENT PERSON. A minor or an
incompetent person in a judicial district of the United States
Case 1:21-cv-00507-AJT-JFA Document 8 Filed 07/08/21 Page 19 of 25 PagelD# 44

Rule 4 FEDERAL RULES OF CIVIL PROCEDURE 4

must be served by following state law for serving a summons or
lke process on such a defendant in an action brought in the
courts of general jurisdiction of the state where service is made.
A minor or an incompetent person who is not within any judicial
district of the United States must be served in the manner pre-
scribed by Rule 4(f(2)(A), (f)(2)(B), or (H(3).

(Ch) SERVING A CORPORATION, PARTNERSHIP, OR ASSOCIATION. Un-
less federal law provides otherwise or the defendant’s waiver has
been filed, a domestic or foreign corporation, or a partnership or
other unincorporated association that is subject to suit under a
common name, must be served:

(1) in a judicial district of the United States:
(A) in the manner prescribed by Rule 4(e)(1) for serving
an individual; or
(B) by delivering a copy of the summons and of the com-
plaint to an officer, a managing or general agent, or any
other agent authorized by appointment or by law to re-
ceive service of process and—if the agent is one authorized
by statute and the statute so requires—by also mailing a
copy of each to the defendant; or
(2) at a place not within any judicial district of the United
States, In any manner prescribed by Rule 4(f for serving an
individual, except personal delivery under (f)(2)(C)(i).

(i) SERVING THE UNITED STATES AND ITS AGENCIES, CORFORA-

TIONS, OFFICERS, OR EMPLOYEES.
(1) United States. To serve the United States, a party must:
(A)@) deliver a copy of the summons and of the com-
plaint to the United States attorney for the district where
the action is brought—or to an assistant United States at-
torney or clerical employee whom the United States attor-
ney designates in a writing filed with the court clerk—or
(ii) send a copy of each by registered or certified mail to
the civil-process clerk at the United States attorney’s of-
fice;

(B) send a copy of each by registered or certified mail to
the Attorney General of the United States at Washington,
D.C.; and

(C) if the action challenges an order of a nonparty agen-
cy or officer of the United States, send a copy of each by
registered or certified mail to the agency or officer.

(2) Agency; Corporation; Officer or Employee Sued in an Official
Capacity. To serve a United States agency or corporation, or
a United States officer or employee sued only in an official ca-
pacity, a party must serve the United States and also send a
copy of the summons and of the complaint by registered or
certified mail to the agency, corporation, officer, or employee.

(3) Officer or Employee Sued Individually. To serve a United
States officer or employee sued in an individual capacity for
an act or omission occurring in connection with duties per-
formed on the United States’ bebalf (whether or not the officer
or employes is also sued in an official capacity), a party must
serve the United States and also serve the officer or employes
under Rule 4(6), (H, or (g).

(4) Extending Time. The court must allow a party a reason-
able time to cure its failure to:
Case 1:21-cv-00507-AJT-JFA Document 8 Filed 07/08/21 Page 20 of 25 PagelD# 45

5 FEDERAL RULES OF CIVIL: PROCEDURE Rule 4

(A) serve a person required to be served under Rule
4(/)(2), if the party has served either the United States at-
torney or the Attorney General of the United States; or

(B) serve the United States under Rule 4(/)(8), if the
party has served the United States officer or employee.

(J) SERVING A FOREIGN, STATH, OR LOCAL GOVERNMENT.

(1) Foreign State. A foreign state or its political subdivision,
agency, or instrumentality must be served in accordance with
28 U.S.C. §1608.

(2) State or Local Government. A state, a municipal corpora-
tlon, or any other state-created governmental organization
that is subject to sult must be served by:

(A) delivering a copy of the summons and of the com-
plaint to its chief executive officer; or .

(B) serving a copy of each in the manner prescribed by
that state’s law for serving a summons or like process on
such a defendant.

(kK) TERRITORIAL LIMITS OF EFFECTIVE SERVICH.

(1) In General. Serving a summons or filing a waiver of serv-
ice establishes personal jurisdiction over a defendant:

(A) who is subject to the jurisdiction of a court of gen-
eral jurisdiction in the state where the district court is lo-
cated;

(B) who is a party joined under Rule 14 or 19 and is
served within a judicial district of the United States and
not more than 100 miles from where the summons was is-
sued; or

(C) when authorized by a federal statute.

(2) Federal Claim Outside State-Court Jurisdiction. For a claim
that arises under federal law, serving a summons or filing a
waiver of service establishes personal jurisdiction over a de-
fendant if:

(A) the defendant is not subject to jurisdiction in any
state's courts of general jurisdiction; and

(B) exercising jurisdiction is consistent with the United
States Constitution and laws.

(1) PROVING SERVICE.

Gi) Affidavit Required. Unless service is waived, proof of serv-
ice must be made to the court. Except for service by a United
States marshal or deputy marshal, proof must be by the serv-
er’s affidavit.

(2) Service Outside the United States. Service not within any
judicial district of the United States must be proved as fol-
lows:

{A) if made under Rule 4(f)(1), as provided in the applica-
ble treaty or convention; or

(B) if made under Rule 4(f)(2) or (f)(3), by a receipt signed
by the addressee, or by other evidence satisfying the court
that the summons and complaint were delivered to the ad-
dressee.

(3) Validity of Service; Amending Proof. Failure to prove serv-
ise does not affect the validity of service. The court may per-
mit proof of service to be amended,

tm) TIME Limit FoR SERVicH, If a defendant is not served within
90 days after the complaint is filed, the court—on motion or on its
Case 1:21-cv-00507-AJT-JFA Document 8 Filed 07/08/21 Page 21 of 25 PagelD# 46

Rule 4 FEDERAL RULES OF CIVIL PROCEDURE 6

own after notice to the plaintifi—-must dismiss the action without
prejudice against that defendant or order that service be made
within a specified time. But if the plaintiff shows good cause for
the failure, the court must extend the time for service for an ap-
propriate period. This subdivision (m) does not apply to service in
a foreign country under Rule 4(f), 4(h)(2), or 4()(), or to service
of a notice under Rule 71.1(d)(3)(A).
(n) ASSERTING JURISDICTION OVER PROPERTY OR ASSETS.

(1) Federal Law, The court may assert jurisdiction over prop-
erty 1f authorized by a federal statute. Notice to claimants of
the property must be given as provided in the statute or by
serving ® summons under this rule.

(2) State Law. On a@ showing that personal jurisdiction over
a defendant cannot be obtained in the district where the ac-
tion is brought by reasonable efforts to serve 4 summons
under this rule, the court may assert jurisdiction over the de-
fendant’s assets found in the district. Jurisdiction is acquired
by seizing the assets under the circumstances and in the man-
ner provided by state law in that district.

(As amended Jan, 21, 1968, eff. July 1, 1963; Feb. 28, 1966, eff. July
1, 1966; Apr. 29, 1980, eff. Aug. 1, 1980; Pub. L. 97-462, §2, Jan. 12,
1988, 96 Stat. 2527, eff. Feb. 26, 1983; Mar. 2, 1987, eff. Aug. 1, 1987;
Apr. 22, 1993, eff. Dec. 1, 1995; Apr. 17, 2000, eff. Dec. 1, 2000; Apr.
$0, 2007, eff. Dec. 1, 2007; Apr. 29, 2015, eff. Dec. 1, 2015; Apr. 28, 2016,
eff, Dec. 1, 2016; Apr. 27, 2017, eff. Dec. 1, 2017.)

RULE 4 NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF
SUMMONS.

(Caption)
To (name the defendant or—if the defendant is a corporation, part-
nership, or association—name an officer or agent authorized to receive
service):

WHY ARE YOU GETTING THIS?

A lawsuit has been filed against you, or the entity you rep-
resent, in this court under the number shown above. A copy of the
complaint is attached.

This is not a summons, or an official notice from the court. It
is a request that, to avoid expenses, you waive formal service of
a summons by signing and returning the enclosed waiver. To avoid
these expenses, you must return the signed waiver within (give at
least 30 days or at least 60 days if the defendant is outside any judicial
district of the United States) from the date shown below, which is
the date this notice was sent. Two copies of the waiver form are
enclosed, along with a stamped, self-addressed envelope or other
prepaid means for returning one copy. You may keep the other
copy.

WHAT HAPPENS NEXT?

If you return the signed waiver, I will file it with the court, The
action will then proceed as if you had been served on the date the
waiver is filed, but no summons will be served on you and you will
have 60 days from the date this notice is sent (see the date below)
to answer the complaint (or 90 days if this notice is sent to you
outside any judicial district of the United States).
Case 1:21-cv-00507-AJT-JFA Document 8 Filed 07/08/21 Page 22 of 25 PagelD# 47

7 FEDERAL RULES OF CIVIL PROCEDURB Rule 4

If you do not return the signed waiver within the time indi-
cated, I will arrange to have the summons and complaint served
on you. And I will ask the court to require you, or the entity you
represent, to pay the expenses of making services.

Please read the enclosed statement about the duty to avoid un-
necessary expenses.

I certify that this request is being sent to you on the date below.

Date: __

(Bignature of the attorney
or unrepresented party)

(Printed name)
(Address)

 

(E-mail address)

 

(Telephone number)
RULE 4 WAIVER OF THE SERVIOH OF SUMMONS.
(Caption)

To (name the plaintiff's attorney or the unrepresented plaintiff):

I have received your request to waive service of a summons in
this action along with a copy of the complaint, two copies of this
waiver form, and a prepaid means of returning one signed copy of
the form to you.

I, or the entity I represent, agree to save the expense of serving
a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all de-
fenses or objections to the lawsuit, the court's jurisdiction, and
the venue of the action, but that I waive any objections to the ab-
sence of a summons or of service.

I also understand that I, or the entity I represent, must file and

serve an answer or a motion under Rule 12 within 60 days from
: the date when this re-

quest was sent (or 90 days if it was sent outside the United
States). If I fail to do so, a default judgment will be entered
against me or the entity I represent.

Date:

(Signature of the attorney
or unrepresented party)

(Printed name) |
(Address)
(E-mail address)

(Telephone number)
Case 1:21-cv-00507-AJT-JFA Document 8 Filed 07/08/21 Page 23 of 25 PagelD# 48

Rule 4.1 FEDERAL RULES OF CIVIL PROCEDURE 8

(Attach the following)

Dury TO AVOID UNNECESSARY EXPENSES
OF SERVING A SUMMONS

Rule 4 of the Federal Rules of Civil Procedure requires certain
defendants to cooperate in saving unnecessary expenses of serving
@ summons and complaint. A defendant who is located in the
United States and who fails to return a signed waiver of service
requested by a plaintiff located in the United States will be re-
quired to pay the expenses of service, unless the defendant shows
good cause for the failure.

“Good cause” does not include a belief that the lawsuit ts
groundless, or that it has been brought in an improper venue, or
that the court has no jurisdiction over this matter or over the de-
fendant or the defendant’s property.

If the waiver is signed and returned, you can still make these
and all other defenses and objections, but you cannot object to the
absence of a summons or Of service.

If you waive service, then you must, within the time specified
on the waiver form, serve an answer or a motion under Rule 12 on
the plaintiff and file a copy with the court. By signing and return-
ing the waiver form, you are allowed more time to respond than
if a summons had been served.

Rule 4.1. Serving Other Process

(a) IN GENERAL. Process—other than a summons under Rule 4 or
a subpoena under Rule 45—must be served by a United States mar-
shal or deputy marshal or by 4 person specially appointed for that
purpose. It may be served anywhere within the territorial limits
of the state where the district court is located and, if authorized
by a federal statute, beyond those limits. Proof of service must be
made under Rule 4().

(o) ENFORCING ORDERS: COMMITTING FOR CIVIL CONTEMPT. An
order committing a person for civil contempt of a decree or in-
junction issued to enforce federal law may be served and enforced
in any district. Any other order in a civil-contempt proceeding
may be served only in the state where the issuing court is located
or elsewhere in the United States within 100 miles from where the
order was issued.

(As added Apr. 22, 1998, eff. Dec. 1, 1993; amended Apr. 30, 2007, eff.
Dec. 1, 2007.)

Rule 5. Serving and Filing Pleadings and Other Papers

(a) SERVICE: WHEN REQUIRED.
(1) In General. Unless these rules provide otherwise, each of
the following papers must be served on every party:

(A) an order stating that service 1s required;

(B) a pleading filed after the origina) complaint, unless
the court orders otherwise under Rule 5(c) because there
are numerous defendants;

(C) a discovery paper required to be served on a party,
unless the court orders otherwise;

(D) a written motion, except one that may be heard ex
parte; and
CES8e FACEPGOSO7AAIT Ga BSL 6-1" Filed Beroa/21 Hage T 6ra Page Fs

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

NOTICE

CONSENT TO TRIAL BY MAGISTRATE JUDGE

Pursuant to Federal Rule of Civil Procedure 73 and 28 U.S.C. § 636(c) you have the right to have your case
conducted before a United States Magistrate Judge upon consent of all parties. In order to proceed before
the Magistrate Judge, a consent form must be filed with the Clerk's Office. It may be filed jointly or separately.
The consent form may be printed from the U.S. District Court website (listed below) or obtained from the
Clerk's Office. Please refer to the previously mentioned rule for further information.

FINANCIAL INTEREST DISCLOSURE STATEMENT

Pursuant to Local Rule 7.1, a financial interest disclosure statement must be filed by a “nongovernmental
corporation, partnership, trust, [or] other similar entity that is a party to, or that appears in, an action or
proceeding in this Court.” This statement should be filed with “the party's first appearance, pleading, petition,
motion, response, or other request addressed to the Court. The financial interest disclosure statement may
be printed from the U.S. District Court website (listed below) or obtained from the Clerk's Office. Please refer
to the previously mentioned rule for further information.

ALEXANDRIA DIVISION SPECIFIC INFORMATION

Information regarding Alexandria Chambers Copy, Civil and Criminal Motions Procedures, and Other Division-
Specific information can be found on the U.S. District Court website at:

http://www.vaed.uscourts.gov/ecf/documents/Alexandrialnformation-8-27-2012.pdf
WEBSITE AND CLERK'S OFFICES ADDRESSES
The website address for the U.S. District Court for the Eastern District of Virginia is www.vaed.uscourts.pov. If

you do not have access to a computer, contact one of the Clerk's Offices listed below to obtain either of these
forms:

Albert V. Bryan United States Courthouse Walter E. Hoffman United States Courthouse
401 Courthouse Square 600 Granby Street
Alexandria, VA 22314 Norfolk, VA 23510
(703) 299-2101 (757) 222-7201
Spotswood W. Robinson, III U.S Federal Courthouse
and Robert R. Merhige, Jr. Federal Courthouse 2400 West Avenue
701 East Broad Street Newport News, VA 23607
Suite 3000 (757) 247-0784
Richmond, VA 23219

(804) 916-2220
Case 1:21-cv-00507-AJT-JFA Document 8 Filed 07/08/21 Page 25 of 25 PagelD# 50

 
